Citation Nr: 1525592	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-40 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left shoulder dislocation, status post-surgical repair with residual tendinitis and surgical scars.

2.  Entitlement to a rating in excess of 10 percent for left upper extremity peripheral neuropathy of the musculocutaneous nerve, status post left shoulder surgery with residuals of scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1975 to October 1975.   These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2012 rating decisions by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which denied increased ratings for the Veteran's left shoulder disability and left upper extremity peripheral neuropathy, respectively.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

On review of the record, the Board finds that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000.

The Veteran has not been afforded VA examinations to assess the current severity of his service-connected left shoulder disability since March 2010 (more than five years ago) and his service-connected left upper extremity peripheral neuropathy since January 2012 (more than three years ago).  The Veteran's representative has specifically requested such a remand for updated VA examinations.  Accordingly, the Board finds that additional VA examinations are warranted.   

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify (and provide authorizations for VA to secure records of) any private evaluations and/or treatment he received for his service-connected left shoulder disability and left upper extremity peripheral neuropathy, not already associated with the file. The AOJ should secure complete clinical records of all such evaluations/treatment from the providers identified.  In addition, the AOJ should specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for such disabilities since December 2009.

2.  The AOJ should then arrange for the Veteran to undergo updated VA orthopedic and neurological examinations for the purpose of ascertaining the current severity of his service-connected left shoulder disability and peripheral neuropathy of the left upper extremity.  The claims file must be made available to the examiner(s) for review.  After review of the record and interview and examination of the Veteran, the examiner(s) should provide opinions as follows:

(a) Provide all range of motion studies of the left shoulder with notation of any further limitations due to pain.  All functional limitations due to pain, weakness, fatigue, and/or incoordination must be identified.  Note whether there have been dislocations, and if so, their frequency.  Comment on the effect the left shoulder disability has on the Veteran's daily activities.  

(b) Describe the current severity of the Veteran's peripheral neuropathy of the left upper extremity, noting the severity of symptomatology such as radiating pain, numbness, and weakness.  The examiner must note the frequency, severity, and related impairment of function for each related symptom.  Indicate whether the Veteran has complete or incomplete paralysis.  If there is incomplete paralysis, indicate whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy in degree.

The examiner(s) must explain the rationale for all opinions.

3.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




